Citation Nr: 1608984	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular disability rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to September 24, 2010.  



REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded these issues in November 2010, August 2011, and August 2014.  

In August 2009, the Veteran presented sworn testimony during a Travel Board hearing in Little Rock, Arkansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Prior to a promulgation of a decision on appeal, the Board was notified that the Veteran died in February 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the depression and arthritis claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO issued a decision in December 2006 that denied an increased rating for the Veteran's neck disability.  The Veteran perfected his appeal in November 2008.  The TDIU claim was included as part of the increased rating claim.  Unfortunately, prior to adjudicating the appeals, the Board learned that the Veteran died in February 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

	(ORDER ON NEXT PAGE)


ORDER

The appeal for an extraschedular rating for residuals of a compression fracture at C-7, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity is dismissed.

The appeal for TDIU prior to September 24, 2010 is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


